710 S.E.2d 49 (2011)
STATE
v.
Sidney EVANS, III.
No. 171P11-1.
Supreme Court of North Carolina.
June 15, 2011.
Robert C. Montgomery, Senior Deputy Attorney General, for State of N.C.
Sidney Evans, III, Smithfield, for Evans, Sidney (III).
C. Colon Willoughby, Jr., District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 4th of May 2011 by Defendant for Petition for Plain Error Review:
"Motion Dismissed by order of the Court in conference, this the 15th of June 2011."